Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into as of this 6th day of
Nov. 2013 by and between Lyle Berman, an individual resident of the State of
Minnesota (the “Executive”) and Lakes Entertainment, Inc., a Minnesota
corporation, including its subsidiaries and affiliates (collectively, “Employer”
or the “Company”).

 

RECITALS

 

WHEREAS, Executive currently is employed at will by the Company.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to continue to employ Executive as a
member of the senior management team of the Company; and

 

 

 

WHEREAS, the Board and the Executive wish to enter into this Agreement to
document the terms of the Executive’s employment with the Company and provide
Executive with new and valuable consideration for his services in the form of
improved job security in the event Company terminates Executive’s employment
without “Cause” (as defined below); and

 

WHEREAS, the Board wishes to encourage the Executive to continue his employment
with the Company and the Board believes that this objective can be best served
by providing for a compensation arrangement for the Executive upon the
Executive’s termination of employment under certain circumstances in the event
of a Change Of Control (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
respective undertakings of the Company and Executive set forth below the Company
and Executive agree as follows:

 

AGREEMENT

 

1.     Employment. The Company hereby employs Executive, and Executive accepts
such employment and agrees to perform services for the Company, for the period
and upon the other terms and conditions set forth in this Agreement.

 

2.     Term. The term of this Agreement and Executive’s employment hereunder
will be a period of 36 months commencing on the above-referenced date and
expiring 36 months therefrom (the “Term”). The Term will be automatically
extended for successive additional two-year periods (“Additional Employment
Terms”) unless, at least 60 days prior to the end of the Term or an Additional
Employment Term, the Company or the Executive has notified the other in writing
that the Agreement will terminate at the end of the then current term. A notice
of non-extension by the Company prior to the end of the Term or during any
Additional Employment Term will be treated consistent with subsection 8a of this
Agreement. A notice of non-extension by the Executive during the Term or any
Additional Employment Term will be treated as a termination by the Executive
with employment separation benefits as described in subsection 8d of this
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Base Salary. Employer shall pay Executive an annual base salary in the
amount of Five Hundred Thousand and No/100 Dollars ($500,000) (“Base Salary”),
or such higher amount as may from time-to-time be determined by Employer in its
sole discretion. Such salary shall be paid in equal installments in the manner
and at the times as other employees of Employer are paid.

 

4.     Incentive Compensation. Executive shall participate in Employer's
incentive compensation program from time-to-time established and approved by the
Employer's Board of Directors, such participation to be on the same terms and
conditions as from time-to-time apply to senior and executive vice presidents of
Employer.

 

5.     Benefits. Employer shall provide to Executive such benefits as are
provided by Employer to other named executive officers of Employer. Executive
shall pay for the portion of the cost of such benefits as is from time-to-time
established by Employer as the portion of such cost to be paid by senior and
executive vice presidents of Employer.

 

6.     Costs and Expenses. Employer and Executive acknowledge that Executive
will incur travel and other expenses while traveling on business for Employer
and performing Executive's duties under this Agreement, and that it will be
inefficient for both Employer and Executive to provide for Employer to reimburse
Executive for such expenses as are not paid directly by Employer.

 

Accordingly, Employer shall pay to Executive during each calendar month (or
portion thereof) a monthly travel and expense fee in the amount of Six Hundred
Dollars ($600), which travel and expense fee shall be full and complete payment
to Executive for all such expenses. Employer and Executive acknowledge that the
actual amount of such expenses incurred by Executive during any given calendar
month may be more or less than the amount of such travel and expense fee.

 

7.     Duties. The duties to be performed by Executive shall be designated from
time-to-time by the Board and will include responsibility for operating
Employer's business.

 

8.     Termination.

 

a.      At the Expiration of the Term.

 

If the Executive’s employment with the Company terminates at the end of the Term
or any Additional Employment Term, the Company will have no further obligation
to the Executive under this Agreement, except for accrued and unpaid Base Salary
and benefits that the Executive has accrued pursuant to any applicable benefit
plans, practices, policies and programs provided by the Company, earned but
unused vacation for that calendar year, severance payment and unreimbursed
business-related expenses, in accordance with Company policy.

 

b.     Automatic Termination Due to Death or Disability.

 

(1)     If the Executive suffers any “Disability” (as defined below), this
Agreement and Executive’s employment hereunder will automatically terminate.
“Disability” means the inability of the Executive to perform the essential
functions of his position, with or without reasonable accommodation, because of
physical or mental illness or incapacity, for a period of time ending when the
Company must replace Executive to avoid an undue hardship on the Company’s
business and operations. The Company will obtain disability insurance that upon
termination for Disability, will provide to Executive an amount equal to 24
months of his then Base Salary.

 

(2)     This Agreement will automatically terminate on the date of Executive’s
death.

 

 
2

--------------------------------------------------------------------------------

 

 

c.     Termination Without Cause or Constructive Termination.

 

The provisions of this section 8c shall apply following any termination of
Executive which is either (i) without “Cause” (as defined below); or (ii) a
“Constructive Termination” (as defined below) notwithstanding any provision
otherwise in any stock option agreement between the Company and the Executive
which provides for the grant to Executive of the right to purchase shares of
stock of the Company. In the event that Executive’s employment is terminated, at
any time, and such termination is either (i) without Cause; or (ii) a
Constructive Termination:

 

(1)     Severance Payment.

 

Executive shall be entitled to receive his Base Salary (including any accrued
vacation) through his termination date and shall also be entitled to receive
severance benefits equal to his accrued and unpaid Base Salary, plus the
equivalent of bonus or incentive compensation (based upon the average bonus
percentage rate for the two (2) fiscal years of the Company preceding such
termination) for twenty-four (24) months, or for the period of time remaining in
the Term, whichever is longer (the “Severance Period”), payable in a lump sum
payment; and

 

(2)     Benefits.

 

During the Severance Period, Executive and his dependents shall continue to be
entitled to all medical and dental insurance benefits of the type that they
received immediately prior to the date of such termination (or, in the event
their participation in a plan pursuant to which any such benefits are provided
is barred by the terms of such plan, benefits which are not less favorable to
them than the benefits under such plan), except to the extent essentially
equivalent and no less favorable benefits are provided to them by a subsequent
employer; provided, that Executive and his dependents shall continue to bear the
same portion of the cost of such benefits, if any, as they bore immediately
prior to the date of such termination. Upon conclusion of the Severance Period,
Executive may elect to continue his coverage at his expense as permitted by the
federal COBRA law and applicable Minnesota state law.

 

(3)     Waiver of Claims.

 

The Company’s obligations to provide severance benefits in sections 8c(1) and
8c(2) above, and section 8(b)(1), are conditioned on Executive signing a general
release of legal claims and covenant not to sue in form and content satisfactory
to the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

(4)     Compliance with Code Section 409A.

 

Company and Executive hereby agree to cooperate in good faith in preparing and
executing any written amendments to this Agreement (such as restrictions on the
timing of severance pay or deferred compensation payments) that are reasonably
necessary to timely comply with Code Section 409A, to the extent that any
compensation, severance pay or other benefits payable to Executive under this
Agreement are deemed to constitute a nonqualified deferred compensation plan
under Code Section 409A.

 

d.     Termination by the Executive.

 

The Executive may terminate this Agreement and his employment hereunder at any
time during the Term (or during any Additional Employment Term), by providing
the Company written notice of his intent to terminate at least sixty (60) days
prior to the effective date of his termination. During this sixty-day period,
the Executive must execute his duties and responsibilities in accordance with
the terms of this Agreement. If Executive resigns, other than in a Constructive
Termination, he will not be entitled to any severance pay, or other compensation
or benefits, except accrued and unpaid Base Salary and benefits that the
Executive accrued prior to the effective date of his termination pursuant to any
applicable benefit plan, earned but unused vacation for that calendar year, and
payment for unreimbursed business-related expenses in accordance with Company
policy.

 

e.     Termination by the Company for Cause.

 

The Company will have the right to immediately terminate this Agreement and
Executive’s employment hereunder for “Cause” (as defined below). In the event of
such termination for Cause, the Executive will only be entitled to payment for
accrued and unpaid Base Salary and benefits that the Executive accrued prior to
the effective date of his termination pursuant to any applicable benefit plan,
earned but unused vacation for that calendar year, and payment for unreimbursed
business-related expenses in accordance with Company policy.

 

f.     Stock Options.

 

If, and only if, Executive’s employment is terminated under this Section 8, all
outstanding options to purchase shares of stock in the Company shall immediately
vest and become immediately exercisable and Executive or Executive’s legal
representative shall have until the date which is three (3) years after the date
on which Executive ceases to be employed by the Company to exercise Executive’s
right to purchase shares of stock of the Company under any such option
agreements (whether entered into before or after the date of this Agreement).

 

 
4

--------------------------------------------------------------------------------

 

 

9.     Termination Following a Change Of Control.

 

a.     Severance Payment. In the event that Executive’s employment is terminated
within three (3) years following a Change Of Control (as hereinafter defined)
and such termination is either (i) Without Cause; or (ii) is a Constructive
Termination, Executive shall receive, in addition to all compensation due and
payable to or accrued for the benefit of Executive as of the date of
termination, a lump sum payment, within five (5) days equal to two (2) times
Executive’s Annual Compensation (as hereinafter defined) (the “Severance
Payment”); and all outstanding options to purchase shares of stock in the
Company shall immediately vest and become immediately exercisable and, Executive
or Executive’s legal representative shall have until the date which is three (3)
years after the date on which Executive ceases to be employed by the Company to
exercise Executive’s right to purchase shares of stock of the Company under any
such option agreements (whether entered into before or after the date of this
Agreement). Employer shall also use its best efforts to convert any then
existing life insurance and accidental death and disability insurance policies
to individual policies in the name of the Executive. The provisions of this
section 9a shall apply following any Change Of Control (as defined below)
notwithstanding any provision otherwise in any stock option agreement between
the Company and the Executive which provides for the grant to Executive of the
right to purchase shares of stock of the Company.

 

b.     Following a Change of Control and for a period of not less than three
years after the effective date of the resignation or termination of the
Executive, the Executive shall be entitled to indemnification and, to the extent
available on commercially reasonable terms, insurance coverage therefor, with
respect to the various liabilities as to which the Executive has been
customarily indemnified prior to the Change of Control. In the event of any
discrepancies between the provisions of this paragraph and the terms of any
Company insurance policy covering executive or any indemnification contract by
and between the Company and Executive, such insurance policy or indemnification
contract shall control.

 

10.     Certain Definitions.

 

a.     Annual Compensation. For the purposes of this Agreement, Annual
Compensation shall mean Executive’s annual base salary plus annual bonus or
incentive compensation (computed at par levels), an amount equal to the annual
cost to Executive of obtaining annual health care coverage comparable to that
currently provided by Employer (grossed-up to compensate Executive for the
taxable nature of such payment), an amount equal to any normal matching
contributions made by Employer on Executive’s behalf in Employer’s 401(k) plan
annual travel and expense fee amount, if any, and an amount equal to the annual
cost to Executive of obtaining life insurance and insurance coverage for
accidental death and disability insurance comparable to that provided by
Employer.

 

 
5

--------------------------------------------------------------------------------

 

 

b.     Change of Control.

 

i.     For the purposes of this Agreement, a “Change of Control” shall mean:

 

(1)     The acquisition by any person, entity or "group", within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934 (the
"Exchange Act") (excluding, for this purpose, (A) The Company, (B) any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company or (C) Lyle Berman or the four
irrevocable trusts for the benefit of Mr. Berman’s children) of beneficial
ownership, (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either the then outstanding shares of common stock or the
combined voting power of the Company's then outstanding voting securities
entitled to vote generally in the election of directors; or

 

(2)     Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14 a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or

 

(3)     Approval by the shareholders of the Company of (A) a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power of the reorganized, merged or consolidated company's then
outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company

 

c.      Cause.

 

i.     For the purposes of this Agreement, “Cause” shall mean termination of the
Executive by the Company for any of the following reasons:

 

(1)     the commission of a felony;

 

(2)     the theft or embezzlement of property of Employer or the commission of
any similar act involving moral turpitude;

 

(3)     the failure of Executive to substantially perform his material duties
and responsibilities under this Agreement for any reason other than the
Executive’s death or Disability, which failure if, in the opinion of the Company
such failure is curable, is not cured within thirty (30) days after written
notice of such failure from the Board specifying such failure;

 

(4)     the Executive’s material violation of a significant Company policy;
which violation the Executive fails to cure within 30 days after written notice
of such violation from the Company specifying such failure; or which violation
the Company, in its opinion, deems noncurable; or

 

(5)     the revocation of any gaming license issued by any governmental entity
to Executive as a result of any act or omission by the Executive.

 

 
6

--------------------------------------------------------------------------------

 

 

d.     Constructive Termination.

 

i.     For the purposes of this Agreement, “Constructive Termination” shall
mean:

 

(1)     a material, adverse change of Executive’s responsibilities, authority,
status, position, offices, titles, duties or reporting requirements (including
directorships);

 

(2)     an adverse change in Executive’s annual compensation or benefits;

 

(3)     a requirement to relocate in excess of fifty (50) miles from Executive’s
then current place of employment without Executive’s consent; or

 

(4)     the breach by the Company of any material provision of this Agreement or
failure to fulfill any other contractual duties owed to the Executive.

 

For the purposes of this definition, Executive’s responsibilities, authority,
status, position, offices, titles, duties and reporting requirements are to be
determined as of the date of this Agreement. For purposes of this section, all
determinations of Constructive Termination shall be made in good faith by
Executive and shall be conclusive.

 

ii.     Notwithstanding the provisions of subsection (i) above, no termination
by the Executive will constitute a Constructive Termination unless the Executive
shall have provided written notice to the Company of his intention to so
terminate this Agreement, which notice sets forth in reasonable detail the
conduct that the Executive believes to be the basis for the Constructive
Termination, and the Company will thereafter have failed to correct such conduct
(or commence action to correct such conduct and diligently pursue such
correction to completion) within 30 days following the Company’s receipt of such
notice.

 

11.     Confidentiality.

 

Except to the extent required by law, Executive shall keep confidential and
shall not, without the Company’s prior, express written consent, disclose to any
third party, other than as reasonably necessary or appropriate in connection
with Executive’s performance of his duties under this Agreement or any
employment agreement, if any, the Company’s “Confidential Information.”
“Confidential Information” means any information that Executive learns or
develops during the course of employment that derives independent economic value
from being not generally known or readily ascertainable by other persons who
could obtain economic value from its disclosure or use, or any information that
Company reasonably believes to be Confidential Information. It includes, but is
not limited to, trade secrets, customer lists, financial information, business
plans and may relate to such matters as research and development, operations,
site selection/analysis processes, management systems and techniques, costs
modeling or sales and marketing.

 

The provisions of this section 11 shall remain in effect after the expiration or
termination of this Agreement and Executive’s employment hereunder.

 

 
7

--------------------------------------------------------------------------------

 

 

12.     Agreement Not to Compete.

 

a.     In consideration of the improved job security and other benefits of this
Agreement, Executive hereby agrees not to, without the prior written consent of
the Company’s Board, directly or indirectly engage in any of the following
actions on or before the date that is two years after the date on which
Executive’s employment by the Company is terminated for any reason:

 

i.     Solicit, on Executive’s own behalf or for any entity that is in
competition with the Company, any person or entity, including for example Indian
tribes, that is doing business with the Company or is an active prospect to do
business with the Company for the purpose of diverting Company’s business or
active business opportunities in competition with Company; or

 

ii.     Solicit for employment, endeavor to entice away from the Company or
otherwise interfere with the Company’s relationship with any person who is
employed by or otherwise engaged to perform services for the Company, whether
for Executive’s own account or for the account of any other individual,
partnership, firm or corporation or other business entity.

 

If the scope of Executive’s agreement under this section 12 is determined by any
court of competent jurisdiction to be too broad to permit the enforcement of all
of the provisions of this section 12 to their fullest extent, then the
provisions of this section 12 shall be construed (and each of the parties hereto
hereby confirm its intent is that such provisions be so construed) to be
enforceable to the fullest extent permitted by applicable law. To the maximum
extent permitted by applicable law, Executive hereby consents to the judicial
modification of the provisions of this section 12 in any proceeding brought to
enforce such provisions in such a manner that renders such provisions
enforceable to the maximum extent permitted by applicable law.

 

b.     The provisions of this section 12 shall remain in full force and effect
during any severance period after the expiration or termination of this
Agreement and Executive’s employment hereunder.

 

13.     Acknowledgments; Irreparable Harm.

 

Executive agrees that the restrictions on competition, solicitation and
disclosure in this Agreement are fair, reasonable and necessary for the
protection of the interests of the Company. Executive further agrees that a
breach of any of the covenants set forth in sections 11 and 12 of this Agreement
will result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law, and Executive further agrees that
in the event of a breach, the Company will be entitled to an immediate
restraining order and injunction to prevent such violation or continued
violation, without having to prove damages, in addition to any other remedies to
which the Company may be entitled to at law or in equity.

 

14.     Notification to Subsequent Employers.

 

Executive grants the Company the right to notify any future employer or
prospective employer of Executive concerning the existence of and terms of this
Agreement and grants the Company the right to provide a copy of this Agreement
to any such subsequent employer or prospective employer.

 

 
8

--------------------------------------------------------------------------------

 

 

15.     Full Settlement.

 

The Company’s obligations to make the payments provided for in this Agreement
and otherwise to perform it obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. Executive will not be
obligated to seek other employment, and except as provided in section 8c(4)
above, take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement. Employer agrees to pay
promptly as incurred, to the full extent permitted by law, all legal fees and
expenses which Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the rate
published from time to time in The Wall Street Journal as the prime rate of
interest, plus two percent (2%).

 

16.     Resolution of Disputes.

 

Any controversy, claim or dispute arising out of or relating to this Agreement
or the breach of this Agreement, other than such a matter arising from a
violation or threatened violation of sections 11 and 12, shall be settled by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, and a judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. The award rendered in any arbitration proceeding under this
section will be final and binding. Any demand for arbitration must be made and
filed within 60 days of the date the requesting party knew or reasonably should
have known of the event giving rise to the controversy or claim. Any claim or
controversy not submitted to arbitration in accordance with this section will be
considered waived, and therefore, no arbitration panel or court will have the
power to rule or make any award on such claims or controversy. Any such
arbitration will be conducted in the Minneapolis, MN metropolitan area. .Both
Company and Executive recognize that each would give up any right to a jury
trial, but believe the benefits of arbitration significantly out-weigh any
disadvantage. Both further believe arbitration is likely to be both less
expensive and less time-consuming than litigation of any dispute there might be.

 

If there shall be any dispute between the Company and the Executive (i) in the
event of any termination of Executive’s employment by the Company, whether such
termination was with or without Cause, or (ii) in the event of a Constructive
Termination of employment by the Company, then, unless and until there is a
final, nonappealable judgment by a court of competent jurisdiction, the Company
shall pay, and provide all benefits to Executive and/or Executive’s family or
other beneficiaries, as the case may be, that the Company would be required to
pay or provide pursuant to section 8 or section 9 hereof, as the case may be, as
though such termination were by the Company without Cause or was a Constructive
Termination by the Company; provided, however, that the Company shall not be
required to pay any disputed amounts pursuant to this section except upon
receipt of an undertaking by or on behalf of Executive to repay all such amounts
to which Executive is ultimately adjudged by such court not to be entitled.

 

 
9

--------------------------------------------------------------------------------

 

 

17.     Withholding.

 

The Company may withhold from any amounts payable under this Agreement the
minimum Federal, state and local taxes as shall be required to be withheld
pursuant to any applicable law, statute or regulation.

 

18.     Successors and Assigns.

 

This Agreement is binding upon, and shall inure to the benefit of the Company
and the Executive, and all successors and assigns of the Company. This Agreement
shall be binding upon and inure to the benefit of the Executive and his heirs
and personal representatives. The Company will require any successor (whether
direct or indirect, by purchase, merger or consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement, prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle the Executive to any severance benefits payable
pursuant to sections 8 and 9 hereof.

 

19.     Miscellaneous.

 

a.     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Minnesota, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

b.     All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

IF TO THE EXECUTIVE:

 

Lyle Berman

Lakes Entertainment, Inc.

130 Cheshire Lane

Minnetonka, MN 55305-1062

 

IF TO THE COMPANY:

 

Lakes Entertainment, Inc.

Attn: Damon Schramm, General Counsel

130 Cheshire Lane

Minnetonka, MN 55305

 

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of section 19. Notices and communications
shall be effective when actually received by the addressee.

 

 
10

--------------------------------------------------------------------------------

 

 

c.     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.

 

d.     Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

 

e.     The Executive's or the Company's failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

f.     This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.

 

20.     Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties, supersedes
all prior agreements and understandings between the parties with respect to the
subject matter hereof, including but not limited to that certain employment
agreement dated February 21, 2000 and may not be modified or terminated orally.
No modification, termination or attempted waiver of this Agreement shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
pursuant to the due authorization of its Board, the Company has caused this
Agreement to be executed in its name and on its behalf, all as of the day and
year first written above.

 

LAKES ENTERTAINMENT, INC.:     EXECUTIVE:               By: /s/ Timothy Cope  
By:  /s/ Lyle Berman          Lyle Berman   Its: President/CFO   Its:   

                  

 

11   